the president pronounced the Court’s opinion, that the judgment of the County Court was erroneous in this, that the deposition of Humphrey Stuart was allowed to go in evidence to the jury, when the defendant, now plaintiff', who attended at Lynchburg the day the same was taken, was not allowed to cross-examine the said witness.
Both judgments reversed, and the cause remanded to the said Superior Court of Law, and from thence to the County Court for a new trial to be had therein, on which trial the deposition aforesaid is not to be read in evidence to the jury.